Citation Nr: 0921712	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  02-12 670	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent prior to October 20, 2000 for the service-connected 
mechanical low back pain with osteoarthritis (low back 
disability).

2.  Entitlement to an evaluation in excess of 10 percent from 
October 20, 2000 through April 13, 2001 for the service-
connected low back disability.

3.  Entitlement to an evaluation in excess of 20 percent from 
April 14, 2001 through July 5, 2005 for the service-connected 
low back disability.

4.  Entitlement to an evaluation in excess of 20 percent 
beginning July 6, 2005 for the service-connected low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active military duty from October 1986 to 
August 1999.  

In March 2006 the Board of Veterans' Appeals (Board) granted an 
initial rating of 30 percent for the service-connected 
residuals of right shoulder trauma and remanded the issue of 
entitlement to an initial rating in excess of 10 percent prior 
to April 14, 2001 and in excess of 20 percent from April 14, 
2001 for the service-connected low back disability to the 
Department of Veterans Affairs (VA) Regional Office in Phoenix, 
Arizona (RO) for additional development.  


FINDINGS OF FACT

1.  Thoracolumbar flexion was to 70 degrees on VA examination 
in September 1999.

2.  The Veteran had low back pain and muscle spasms when seen 
in October 2000.

3.  Thoracolumbar flexion was to 20 degrees on VA examination 
in April 2001.

4.  Flexion of the thoracolumbar spine was to at least 35 
degrees with pain on VA examinations in July 2005, September 
2006, July 2007, and July 2008.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation in 
excess of 10 percent for the service-connected low back 
disability prior to October 20, 2000 have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a including Diagnostic Codes 5010-5292 (2000).

2.  The criteria for the assignment of an evaluation of 20 
percent, but no higher, for the service-connected low back 
disability from October 20, 2000 to April 13, 2001 have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Codes 5010-5107 (2000).

3.  The criteria for the assignment of an evaluation of 40 
percent, but no higher, for the service-connected low back 
disability from April 14, 2001 to July 5, 2005 have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a including Diagnostic Codes 5010-5107 (2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Code 5237 (2008).

4.  The criteria for the assignment of an evaluation in excess 
of 20 percent for the service-connected low back disability 
beginning July 6, 2005 have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Code  5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Consideration

The Board has considered the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2008).  The 
regulations implementing VCAA have been enacted. See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a 
claim.38 U.S.C.A. §§ 5102, 5103.See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  After having carefully 
reviewed the record on appeal, the Board has concluded that the 
notice requirements of VCAA have been satisfied with respect to 
the issues decided herein.

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notice to the 
Veteran was not sent in this case until later in the claims 
process.  However, VA may proceed with adjudication of a claim 
if errors in the timing or content of the notice are, as in 
this case, not prejudicial to the claimant.  Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  
Letters were sent to the Veteran in March 2005 and April 2006 
that informed him of the requirements needed to establish 
entitlement to an increased evaluation.  A relevant 
supplemental statement of the case was issued in September 
2008.

In accordance with the requirements of VCAA, the VA letters in 
March 2005 and April 2006 informed the Veteran what evidence 
and information he was responsible for obtaining and the 
evidence that was considered VA's responsibility to obtain.  
Additional private evidence was subsequently added to the 
claims files.  

The Veteran was informed in the April 2006 letter that an 
effective date would be assigned if any of his claims was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Because this case involves initial ratings, the 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
are inapplicable.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim. VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 5103A 
(d); 38 C.F.R. § 3.159.  Multiple VA orthopedic examinations 
were conducted between September 1999 and July 2008.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained and 
that there is sufficient medical evidence on file on which 
to make a decision on the issues.


Given these matters of record, the Veteran has had a meaningful 
opportunity to participate in the development of the claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran has been 
given ample opportunity to present evidence and argument in 
support of his claims.  The Board additionally finds that 
general due process considerations have been complied with by 
VA. See 38 C.F.R. § 3.103 (2008).

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (2008).  Consideration of the whole recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  
Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  
38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to the 
absence of part or all of the necessary bones, joints, and 
muscles, or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2008).

38 C.F.R. § 4.45 provides that factors of disability involving 
a joint reside in reductions of its normal excursion of 
movements in different planes of motion and therefore, inquiry 
will be directed to such considerations as weakened movement 
(due to muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; and 
incoordination (impaired ability to execute skilled movements 
smoothly).  38 C.F.R. § 4.45 (2008).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 12 
Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).

Schedular Criteria

The Veteran was initially granted a 10 percent rating for low 
back disability by rating decision in July 2000, effective 
August 4, 1999, under Diagnostic Code 5295; he was granted a 20 
percent rating for the disability, effective April 14, 2001, 
under Diagnostic Codes 5010-5292. 

Diagnostic Code 5010, which is used to rate arthritis due to 
trauma, provides that traumatic arthritis is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis established by x-
ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2008).  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of limitation 
of motion, a 20 percent rating is warranted with x-ray evidence 
of involvement of 2 or more major joints, or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
Id.  A 10 percent rating is warranted for x- ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups.  Id.

In the selection of diagnostic codes assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2008).  
The hyphenated diagnostic code in this case indicates that 
arthritis, under Diagnostic Code 5010, is the service-connected 
disorder and that limitation of motion of the low back, under 
Diagnostic Code 5292, is a residual condition.

During the pendency of this appeal, regulatory changes amended 
the rating criteria for evaluating intervertebral disc 
syndrome.  See 67 Fed. Reg. 54,345-54,349 (2002).  This 
amendment was effective on September 23, 2002.  Id.  Effective 
September 26, 2003, VA revised the criteria for diagnosing and 
evaluating the spine.  68 Fed. Reg. 51454-51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending before 
VA, unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change as 
long as the application would not produce retroactive effects.  
VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  The amended 
versions may only be applied as of their effective date and, 
before that time, only the former version of the regulation may 
be applied.  VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000).

The RO has provided the Veteran with the schedular criteria 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations.  Therefore, there is 
no prejudice to the Veteran for the Board to apply both the old 
and new regulatory provisions.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated under 38 C.F.R. Section 4.71a, Diagnostic Code 5293.  
Under this Diagnostic Code, a 60 percent evaluation is assigned 
when there is evidence of pronounced disability with persistent 
symptoms compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and little intermittent relief; a 40 percent evaluation is 
assigned when there is severe disability with recurrent attacks 
and only intermittent relief; a 20 percent evaluation is 
assigned when there is moderate disability with recurring 
attacks; a 10 percent evaluation is assigned when there is mild 
disability; and a noncompensable evaluation is assigned for 
postoperative intervertebral disc syndrome that is cured. 

As of September 23, 2002, intervertebral disc syndrome is 
evaluated under 38 C.F.R. Section 4.71a, Diagnostic Code 5293.  
Specifically, a 60 percent evaluation may be assigned when 
there is evidence of intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least six 
weeks during the past twelve months; a 40 percent evaluation is 
assigned when the incapacitating symptom episodes last at least 
four weeks but less than six weeks; a 20 percent evaluation is 
assigned when the incapacitating episodes last at least two 
weeks but less than four weeks; and a 10 percent evaluation is 
assigned when the incapacitating episodes last at least one 
week but less than two weeks.  This remained essentially 
unchanged in the revisions effective on September 26, 2003.  In 
June 2004, a correction was published to reinsert material that 
was inadvertently omitted from the initial publication of the 
2003 revision.  69 Fed. Reg. 32449 (2004).

Note (1) states that for purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and treatment 
by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2) states that when evaluating the disability on the 
basis of chronic manifestations, evaluate the orthopedic 
disabilities using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Neurologic disabilities 
are to be evaluated separately using evaluation criteria for 
the most appropriate neurologic diagnostic code or codes.

Note (3) provides that if the intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).

Under Diagnostic Code 5295 prior to September 26, 2003, a 40 
percent rating was assigned for severe lumbosacral strain, with 
listing of whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion; a 20 percent 
rating was assigned with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in standing 
position; a 10 percent rating was assigned for characteristic 
pain on motion; and a 0 percent rating was assigned with slight 
subjective symptoms only.  38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2002).

Prior to September 26, 2003, a 40 percent evaluation was 
assigned for severe limitation of motion of the lumbar spine; a 
20 percent rating was assigned for moderate limitation of 
motion of the lumbar spine; and a 10 percent rating was 
assigned for slight limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The words such as "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the end 
that its decisions are "equitable and just."  38 C.F.R. § 4.6 
(2002).

Under the revised rating criteria beginning on September 26, 
2003, involving the general rating formula for diseases or 
injuries of the spine, a 100 percent evaluation is assigned for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is assigned when there is unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
thoracolumbar spine; a 20 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, or the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees, or with muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; and a 10 
percent evaluation is assigned when forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not greater 
than 85 degrees, or the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not greater 
than 235 degrees, or with muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2008).

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, under 
an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) 
(2008).  For VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero to 
30 degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id. at Note (2) 
(2008).  Each range of motion measurement is rounded to the 
nearest five degrees.  Id. at Note (4) (2008).  

Analysis

The Veteran contends that his service-connected low back 
disability is more severe than currently evaluated because of 
the severity of his pain and his restricted mobility.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims for an 
initial evaluation in excess of 10 percent prior to October 20, 
2001 and an evaluation in excess of 20 percent beginning July 
6, 2005 and the appeal is denied to this extent.  The evidence 
warrants a grant of a 20 percent evaluation from October 20, 
2000 to April 13, 2001 and a 40 percent rating from April 14, 
2001 through July 5, 2005 for the service-connected low back 
disability.

The Veteran was granted service connection for low back 
disability in a July 2000 rating decision and assigned a 10 
percent evaluation, effective August 4, 1999; the Veteran 
timely appealed the assigned rating.  A June 2002 rating 
decision granted a 20 percent evaluation for the low back 
disability, effective April 14, 2001.  The Veteran has 
continued his appeal.

The Veteran complained on VA examination in September 1999 of 
sharp pain in the low back with occasional radiation.  Physical 
examination revealed lumbar flexion to 70 degree, extension to 
20 degrees, and lateral bending to 15 degrees to each side.  
Straight leg raising was negative, and there was no gross 
sensory deficit.  The impression was mechanical low back pain.

VA treatment records beginning in March 2000 reveal complaints 
in October 2000 of daily back pain of 10/10, and muscle spasm 
was noted.  A January 2001 MRI revealed what was described as a 
minor abnormality.  The Veteran complained of low back pain in 
May 2001; strength and sensory testing were within normal 
limits.  

The Veteran complained of multiple musculoskeletal problems on 
VA evaluation on April 14, 2001.  Examination revealed flexion 
of 20 degrees and extension of 10 degrees, painful with a two 
phase recovery.  Straight leg raising was negative.  There were 
some sensory changes in the right leg.  X-rays of the lumbar 
spine showed early degenerative changes.  The impression was 
osteoarthritis of the lumbar spine.

The Veteran complained on VA evaluation in July 2005 of 
radiating low back pain without flare-ups.  He said that he 
walk for a maximum of one mile and sit for a maximum of 20 
minutes.  Physical examination revealed back tenderness to 
palpation; deep tendon reflexes were 1-2/4.  There were no 
muscle spasms.  Muscle strength was at least 4/5; sensory 
examination was normal.  Range of motion included flexion of 40 
degrees, extension of 15 degrees, and lateral bending and 
rotation of at least 20 degrees.  There was no change on 
repetition of flexion.  X-rays showed mild degenerative disc 
disease of L5-S1.  There was no weakness, fatigability, or 
incoordination related to the back.  

The Veteran said on VA evaluation in September 2006 that he 
stopped working in August 2006 because of back and shoulder 
problems.  He complained of back pain of 9-10/10 with radiation 
to both lower extremities.  Physical examination revealed 
tenderness but no spasms.  Muscle strength was 5/5.  Straight 
leg raising was to at least 80 degrees.  There was flexion of 
the low back to 40 degrees, extension to 20 degrees, lateral 
bending to at least 15 degrees, and rotation to at least 30 
degrees.  There was no change on repeat flexion.  There were no 
incapacitating episodes, no unfavorable ankylosis, and no 
additional limitations.  The diagnosis was mild degenerative 
arthritis of L5-S1. 

The neurological findings on private NCV/EMG in October 2006 
were considered normal.

The Veteran complained on VA orthopedic evaluation in July 2007 
of constant low back pain with radiation and of flare-ups with 
movement.  He said that he was not working.  He had not had any 
incapacitating episodes.  Straight leg raising was positive at 
20 degrees, although this was noted by the examiner to be a 
questionable result because the Veteran's complaints of pain 
occurred at such minimal elevation of the lower extremities.  
The Veteran was able to walk with a normal gait.  X-rays of the 
low back were considered to be probably within normal limits.  
Lumbosacral vertebral sprain was diagnosed.  It was noted on VA 
neurological evaluation in July 2007 that motor and sensory 
testing, coordination, station, and gait were within normal 
limits.  Reflexes were 1+ and symmetric.

The Veteran complained on VA examination in July 2008 of back 
pain 9-10/10 with flare-ups 2-3 times a month that lasted 1-2 
days each.  He said that he had had 20 days of incapacitation, 
with 10 days of physician recommended rest, during the previous 
year.  On examination, flexion was 37 degrees, extension was 28 
degrees, lateral bending was 25 degrees to the right and 22 
degrees to the left, and rotation was 30 degrees bilaterally.  
There was some loss of motion after three repetitions.  He was 
noted that the Veteran moved easily about the examining room 
and had a normal gait.  Straight leg raising was negative 
bilaterally; knee and ankle jerks were 2+ bilaterally.  There 
were left paraspinal muscle spasms.  There was no sensory or 
muscle deficit.  It was noted that the major functional impact 
was pain rather than weakness, fatigue, lack of endurance, or 
incoordination.  The impression was chronic lumbosacral strain.  

Because the results of the September 1999 VA examination show 
flexion of the low back to 70 degrees, which means that there 
was only a 20 degree loss of flexion, with extension to 20 
degrees and lateral bending to 15 degrees to either side, the 
Board finds no more than slight loss of motion of the low back 
prior to October 20, 2000 under Diagnostic Code 5292 for 
limitation of motion and Diagnostic Code 5295 for strain in 
effect at that time.  A higher rating would also not be 
warranted under Diagnostic Code 5003 because the disability in 
question only involves one joint and there is no medical 
evidence of incapacitating exacerbations.

When seen for VA treatment on October 20, 2000, the Veteran 
complained of pain that he considered 10/10, and examination 
revealed bilateral paraspinal muscle spasms.  Based on these 
complaints and findings, the Board concludes that the Veteran's 
low back symptoms more nearly approximated the criteria for a 
20 percent evaluation, for low back strain under Diagnostic 
Code 5295 beginning October 20, 2000.  38 C.F.R. § 4.7.  As 
there is no evidence of severe strain, with findings such as 
listing of the whole spine to the opposite side and positive 
Goldthwaite's sign, a rating in excess of 20 percent is not 
warranted.

However, when examined on April 14, 2001, the Veteran could 
only flex his low back to 20 degrees and could only extend the 
back to 10 degrees, with motion described as painful.  X-rays 
in April 2001 showed early degenerative changes.  Although 
strength and sensory testing were normal in May 2001, there is 
no clear notation in the records in 2001 that the range of 
motion findings were inaccurate or suspect.  Consequently, the 
Board finds it reasonable to conclude that limitation of motion 
of the Veteran's low back was severe beginning on April 14, 
2001, warranting a rating of 40 percent, the maximum rating for 
loss of motion of the low back, under Diagnostic Code 5292.  

Beginning on VA examination on July 6, 2005, flexion of the 
thoracolumbar spine was at least 37 degrees and extension was 
at least 15 degrees, with flexion usually to 40 degrees and 
extension to 28 degrees in July 2008.  The July 2008 examiner 
noted that the veteran report pain progressing with forward 
flexion to 35 degrees.  There is no evidence of ankylosis of 
the thoracolumbar spine.  The only notation of incapacitating 
episodes was in July 2008, when the Veteran noted 10 days of 
rest recommended by a physician.  The 2008 VA Examiner further 
noted that the Veteran's major functional limitation is pain as 
evidenced in the ranges of motion, rather than weakness, 
fatigue, lack of endurance or incoordination.  Consequently, 
with thoracolumbar flexion above 30 degrees with pain and no 
ankylosis or incapacitating episodes totaling at least four 
weeks, the Veteran's low back symptomatology warrants a 
schedular rating of 20 percent under the current criteria for 
the spine beginning July 6, 2005.

As there is no medical evidence of compensable radiculopathy 
due to the veteran's service-connected low back disability, a 
separate rating for the neurologic manifestations of the 
veteran's low back disability is also not warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5235 Note (1) (2008).  

There were no additional impairment on repetitive motion on 
examinations in July 2005 or September 2006.  Although there 
was some additional loss of joint function on repetitive motion 
of the low back in July 2008 due to pain, flexion was still 
over 30 degrees and there was no functional impairment due to 
fatigue or lack of coordination.  Consequently, a higher rating 
is currently not warranted for service-connected low back 
disability under the provisions of 38 C.F.R. §§ 4.40, 4.45.  
See also Deluca v. Brown, 8 Vet. App. 202 (1995).  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).  

In this regard, the schedular evaluation in this case is not 
shown to be inadequate.  A rating in excess of that assigned is 
provided in the current rating schedule for certain 
manifestations of disability, such as additional limitation of 
flexion or ankylosis of the thoracolumbar spine, but the 
medical evidence reflects that this manifestation is not 
present in this case, as discussed above.  

Although the Veteran's service-connected low back disability 
does affect his employability, as indicated by the assigned 
rating, VA examination in September 2008 did not show any motor 
or sensory loss and did not show functional impairment due to 
weakness, fatigability, or incoordination.

Consequently, the evidence does not demonstrate that the 
service-connected low back disability markedly interferences 
with employment.  Further, there is no evidence that the 
veteran has been hospitalized due to his service-connected low 
back disability.  Accordingly, the RO's decision not to submit 
this issue for extraschedular consideration was correct.  

In reaching the above decisions, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the veteran's claim for an initial 
evaluation in excess of 10 percent for service-connected low 
back disability prior to October 20, 2000 and for an initial 
evaluation in excess of 20 percent for low back disability 
beginning July 6, 2005, the doctrine is not for application 
with respect to those issues.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

An initial rating in excess of 10 percent for the service-
connected low back disability prior to October 20, 2000 is 
denied.  

An evaluation of 20 percent for the service-connected low back 
disability from October 20, 2000 through April 13, 2001 is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits

An evaluation of 40 percent for the service-connected low back 
disability effective from April 14, 2001 through July 5, 2005 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.

An evaluation in excess of 20 percent for the service-connected 
low back disability beginning July 6, 2005 is denied.   



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


